OPINION AND ORDER DENYING MOTIONS FOR DISCRETIONARY REVIEW
STEPHENS, Chief Justice.
The motions for review of the decision of the Court of Appeals are denied, and the opinion of the Court of Appeals, 706 S.W.2d 409, is hereby ordered to be published.
The opinion of the Court of Appeals at p. 413 stated:
“Appellee Love urged at oral argument that if we reversed the trial court as to the trespass issue, he-should be given an opportunity on remand to contest the validity of appellants’ title. Appellants’ counsel conceded this point. Hence, we also reverse that portion of the court’s judgment which adjudges that appellee Love is not entitled to contest the validity of appellants’ title. However, we note that in a recent decision of this court we affirmed a judgment upholding the validity of appellants’ title. The Kentucky Supreme Court has our decision pending before it on a motion for discretionary review. Appellee Love’s right to contest appellants’ title on remand, therefore, will depend upon whether the Supreme Court ultimately reverses this court’s decision.”
Discretionary review of the foregoing decision was denied by order of the Supreme Court dated August 28, 1985.
All concur except WHITE, J., not sitting.